Notice of Allowance
This communication is in response to the amendment filed on 08/25/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-2, 4-9, 11-15, 17-20, and 22-24 are allowed.  Claims 3, 10, 16, and 21 have been canceled.  Claims 22-24 are new.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Terry Forsythe (Reg. No. 47569) on 9/24/2021.

The application has been amended as follows: 
generating a conversation slipstream comprising at least one communication extracted
from the conversations in response to receiving a secondary communication over the electronic
communications network, the at least one communication represented by a sub-graph of the
conversations graph that corresponds to a graph of the secondary communication, wherein the
generating the conversation slip stream comprises: 

 determining internal structure and meaning of the textual renderings of the conversations by breaking the sentences into labeled phrases as specific sentiments; 
determining which conversations to analyze for possible inclusion into the slipstream based on the predicted sentiments; 
selecting conversations to include in the conversation slipstream based on analyzing the conversations; and
presenting the conversation slipstream to at least one participant to the secondary communication.

2. (Previously presented) The method of claim 1, wherein the presenting comprises
combining the conversation slipstream and the secondary communication, and presenting the
conversation slipstream to the at least one participant in combination with the secondary
communication.

3. (Canceled)

4. (Currently amended) The method of claim [[1]] 22, wherein the selecting further
comprises determining a primary nodal path of each sub-graph and comparing the primary nodal path of each sub-graph to the graph of the secondary communication.

5. (Currently amended) The method of claim [[1]] 22, wherein the selecting 
a resolution of a nodal path in each sub-graph;
a view number of each communication represented by each sub-graph; or
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication.

6. (Currently amended) The method of claim [[1]] 22, further comprising determining a resolution status of the secondary communication and a communication included in the conversation slipstream and inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and a communication included in the conversation slipstream, the resolution status indicating whether the secondary communication is complete, incomplete or evolving.

7. (Previously presented) The method of claim 1, wherein the generating comprises selecting the at least one communication based on at least one of a reputation of a participant to a conversation from which the at least one communication is extracted.

8. (Currently amended) A system, comprising:
a processor configured to initiate operations including:
constructing, using machine learning, a conversations graph representing conversations conducted over an electronic communications network by a plurality of participants and collected from at least one messaging platform;
generating a conversation slipstream comprising at least one communication extracted from the conversations in response to receiving a secondary communication over the electronic communications network, the at least one communication represented by a sub-graph of the conversations graph that : 
predicting sentiments or tones of authors of the communications by parsing textual renderings of the conversations into sentences and tokens; 
 determining internal structure and meaning of the textual renderings of the conversations by breaking the sentences into labeled phrases as specific sentiments; 
determining which conversations to analyze for possible inclusion into the slipstream based on the predicted sentiments; 
selecting conversations to include in the conversation slipstream based on analyzing the conversations; and
presenting the conversation slipstream to at least one participant to the secondary communication.
9. (Previously presented) The system of claim 8, wherein the presenting comprises combining the conversation slipstream and the secondary communication, and presenting the conversation slipstream to the at least one participant in combination with the secondary communication.
10. (Canceled)


12. (Currently amended) The system of claim [[8]] 23, wherein the selecting further comprises determining:
a resolution of a nodal path in each sub-graph;
a view number of each communication represented by each sub-graph; or
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication.

13. (Previously presented) The system of claim 8, wherein the processor is configured to initiate operations further comprising:
determining a resolution status of the secondary communication and a communication included in the conversation slipstream; and
inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and the communication included in the conversation slipstream, the resolution status indicating whether the secondary communication is complete, incomplete or evolving.

14. (Currently amended) A computer program product, the computer program product comprising:

constructing, using machine learning, a conversations graph representing conversations conducted over an electronic communications network by a plurality of participants and collected from at least one messaging platform;
generating a conversation slipstream comprising at least one communication extracted from the conversations in response to receiving a secondary communication over the electronic communications network, the at least one communication represented by a sub-graph of the conversations graph that corresponds to a graph of the secondary communication, wherein the generating the conversation slip stream comprises: 
predicting sentiments or tones of authors of the communications by parsing textual renderings of the conversations into sentences and tokens; 
 determining internal structure and meaning of the textual renderings of the conversations by breaking the sentences into labeled phrases as specific sentiments;
determining which conversations to analyze for possible inclusion into the slipstream based on the predicted sentiments; 
selecting conversations to include in the conversation slipstream based on analyzing the conversations; and


15. (Previously presented) The computer program product of claim 14, wherein the presenting comprises combining the conversation slipstream and the secondary communication, and presenting the conversation slipstream to the at least one participant in combination with the secondary communication.

16. (Canceled)

17. (Currently amended) The computer program product of claim [[14]] 24, wherein the selecting further comprises determining a primary nodal path of each sub-graph and comparing the primary nodal path of each sub-graph to the graph of the secondary communication.

18. (Currently amended) The computer program product of claim [[14]] 24, wherein the selecting further comprises determining:
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication.

19. (Previously presented) The computer program product of claim 14, wherein the program instructions are executable by the processor to cause the processor to initiate operations further comprising:
determining a resolution status of the secondary communication and a communication included in the conversation slipstream; and


20. (Previously presented) The computer program product of claim 14, wherein the generating comprises selecting the at least one communication based on at least one of a reputation of a participant to a conversation from which the at least one communication is extracted.

21. (Canceled)

22. (New) The method of claim 1, wherein the generating comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the graph of the secondary communication and determining a predefined similarity based on the comparing.

23. (New) The system of claim 8, wherein the generating comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the graph of the secondary communication and determining a predefined similarity based on the comparing.

24. (New) The computer program product of claim 14, wherein the generating comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the 

Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
	generating the conversation slip stream comprises predicting sentiments or tones of authors of the communications by parsing textual renderings of the conversations into sentences and tokens, determining internal structure and meaning of the textual renderings of the conversations by breaking the sentences into labeled phrases as specific sentiments, determining which conversations to analyze for possible inclusion into the slipstream based on the predicted sentiments,  and selecting conversations to include in the conversation slipstream based on analyzing the conversations.
	The closest art of record Lecue (US 20190325868 A1) teaches that information extracted from a conversation stream, such as topics, intent, tone, and other metadata, is extracted into a knowledge graph, or a portion of a knowledge graph. A knowledge graph is a collection of data that is related based on a schema representing entities and relationships between entities [0034].  The conversation stream being generated from a conversation between a user of a platform and a current robotic agent that is one of a plurality of robotic agents servicing the platform. The robotic agents each includes a plurality of features. The conversation knowledge graph is created based on the characteristics of the conversation.  A portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation. The domain knowledge graph includes a plurality of second nodes 
	Another prior art Malik (US 20120110085 A1) teaches that messages are organized by filtering messages using social relationship information.  The set of messages is output to the user, while hiding or not outputting messages tagged with other social relationships [0037].
The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claims 1, 8, and 14. Dependent claims 2, 4-7, 9, 11-15, 17-20, and 22-24 depend from allowed independent claims and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454